Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  
Line 5: “wherein a first target access detection performed is used” should be changed to 
--wherein a first target access detection is used--.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 11:
U.S. Publication No. 20090253447 to Pi et al disclose in Figures 1-7 a method in a UE for wireless communications, comprising:
Receiving first information, the first information being used to indicate a first time-domain resource (304) and a second time-domain resource (304)… , wherein the first time-domain resource is reserved for a first radio signal, and the second time-domain resource is reserved for a second radio signal.  Figures 3A-5B disclose configurations received by a UE for receiving downlink data, wherein each block represents a time-domain resource: the configuration includes a first time-domain resource 304 reserved for data and control, then a reserved resource 302/502, and then a second time-domain resource 304 reserved for data and control.  
…
Transmitting the first radio signal on the first time-domain resource … (data and control is transmitted on a first time-domain resource 304) ; or, … transmitting a first target radio signal on the reserved time-domain resource .... (reserved data is transmitted on a reserved resource 302/502).
… and the reserved time-domain resource is located between the first time-domain resource and the second time-domain resource in time domain … Figures 3A-5B disclose configurations received by a UE for receiving downlink data, wherein each block represents a time-domain resource: the configuration includes a first time-domain resource 304 reserved for data and control, then a reserved resource 302/502, and then a second time-domain resource 304 reserved for data and control.  Refer to Sections 0023-0060.
Pi et al do not disclose receiving first information, the first information being used to indicate a first time-domain resource and a second time-domain resource in a first sub-band, wherein the first time-domain resource is reserved for a first radio signal, and the second time-domain resource is reserved for a second radio signal; performing a first access detection to determine whether to transmit the first radio signal on the first time-domain resource in the first sub-band; transmitting the first radio signal on the first time-domain resource in the first sub-band …; or, … transmitting a first target radio signal on the reserved time-domain resource in the first sub-band.  
U.S. Publication No. 20190296819 to Jiang et al disclose in Section 0081 wherein time-frequency resources belong to the same sub-band (claimed “in the first sub-band”).  U.S. Publication No. 20130010744 to Kang et al disclose wherein a system determines whether or not to transmit and signal in the time-frequency resource (claimed “performing a first access detection to determine whether to transmit the first radio signal on the first time-domain resource in the first sub-band”).  
Pi et al also do not disclose wherein the first time-domain resource, the second time-domain resource and the reserved time-domain resource are mutually orthogonal in time domain…
U.S. Publication No. 20120058791 to Bhattad et al disclose wherein time-frequency resources are mutually orthogonal in the time domain.
Pi et al also do not disclose … the first time-domain resource is composed of a positive integer number of multicarrier symbol(s), the second time-domain resource is composed of a positive integer number of multicarrier symbol(s), and the reserved time-domain resource is composed of a positive integer number of multicarrier symbol(s).
	U.S. Publication No. 20170099164 to Jiang et al disclose in Sections 0041, 0043, 0065, 0066, 0069, 0074, and 0075 wherein time-frequency resources are made up of a plurality of multicarrier symbols.

However, none of the prior art disclose the limitation “…transmitting the first radio signal on the first time-domain resource in the first sub-band, and not transmitting any radio signal on a reserved time-domain resource in the first sub-band; or, dropping transmission of the first radio signal on the first time-domain resource in the first sub-band, and transmitting a first target radio signal on the reserved time-domain resource in the first sub-band…”, and can be logically combined with Pi et al, Jiang et al, Kang et al, Bhattad et al, and Jiang et al.

Independent claims 6 and 16:
U.S. Publication No. 20090253447 to Pi et al disclose in Figures 1-7 disclose method in a base station for wireless communications, comprising:
Transmitting first information, the first information being used to indicate a first time-domain resource (304) and a second time-domain resource (304) …, wherein the first time-domain resource is reserved for a first radio signal, and the second time-domain resource is reserved for a second radio signal.  Figures 3A-5B disclose configurations received by a UE for receiving downlink data, wherein each block represents a time-domain resource: the configuration includes a first time-domain resource 304 reserved for data and control, then a reserved resource 302/502, and then a second time-domain resource 304 reserved for data and control.  
	…
Receiving the first radio signal on the first time-domain resource … (data and control is received on a first time-domain resource 304); or, … receiving a first target radio signal on the reserved time-domain resource ... (reserved data is received on a reserved resource 302/502).
….the reserved time-domain resource is located between the first time-domain resource and the second time-domain resource in time domain…  Figures 3A-5B disclose configurations received by a UE for receiving downlink data, wherein each block represents a time-domain resource: the configuration includes a first time-domain resource 304 reserved for data and control, then a reserved resource 302/502, and then a second time-domain resource 304 reserved for data and control.  
Pi et al do not disclose transmitting first information, the first information being used to indicate a first time-domain resource and a second time-domain resource in a first sub-band, wherein the first time-domain resource is reserved for a first radio signal, and the second time-domain resource is reserved for a second radio signal; monitoring the first radio signal on the first time-domain resource in the first sub-band to determine whether the first radio signal is transmitted on the first time-domain resource in the first sub-band; receiving the first radio signal on the first time-domain resource in the first sub-band …; or, … receiving a first target radio signal on the reserved time-domain resource in the first sub-band; wherein a first access detection performed is used to determine whether to transmit the first radio signal on the first time-domain resource in the first sub-band…
U.S. Publication No. 20190296819 to Jiang et al disclose in Section 0081 wherein time-frequency resources belong to the same sub-band (claimed “in the first sub-band”).  U.S. Publication No. 20130010744 to Kang et al disclose wherein a system determines whether or not to transmit and signal in the time-frequency resource (claimed “monitoring the first radio signal on the first time-domain resource in the first sub-band to determine whether the first radio signal is transmitted on the first time-domain resource in the first sub-band”, “wherein a first access detection performed is used to determine whether to transmit the first radio signal on the first time-domain resource in the first sub-band”),
Pi et al also do not disclose the first time-domain resource, the second time-domain resource and the reserved time-domain resource are mutually orthogonal in time domain…
U.S. Publication No. 20120058791 to Bhattad et al disclose wherein time-frequency resources are mutually orthogonal in the time domain.
Pi et al also do not disclose … the first time-domain resource is composed of a positive integer number of multicarrier symbol(s), the second time-domain resource is composed of a positive integer number of multicarrier symbol(s), and the reserved time-domain resource is composed of a positive integer number of multicarrier symbol(s).
	U.S. Publication No. 20170099164 to Jiang et al disclose in Sections 0041, 0043, 0065, 0066, 0069, 0074, and 0075 wherein time-frequency resources are made up of a plurality of multicarrier symbols.

However, none of the prior art disclose the limitation “…receiving the first radio signal on the first time-domain resource in the first sub-band, while a transmitter of the first radio signal does not transmit any radio signal on a reserved time-domain resource in the first sub-band; or, the first radio signal is not transmitted on the first time-domain resource in the first sub-band, and receiving a first target radio signal on the reserved time-domain resource in the first sub-band…”, and can be logically combined with Pi et al, Jiang et al, Kang et al, Bhattad et al, and Jiang et al.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20170034845 to Liu et al disclose in Figures 1-12 a method wherein BS determines an amount of resource overloading for a CTU access region associated with a grant-free uplink transmission scheme in a multiple access system; in each CTU access region, a time-frequency resource is reserved for transmitting control information as shown in Figure 9.  Refer to Sections 0021-0089.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
August 1, 2022